The affidavit of a member of the board of managers and the accompanying spreadsheet showing the unit owners’ attendance at the meeting and their votes on the construction work at issue established prima facie that the work was approved in accor*560dance with the condominium’s bylaws (see Real Property Law § 339-u). In opposition, plaintiffs failed to submit evidence to raise an issue of fact.
To the extent plaintiffs argue that discovery is needed, they failed to demonstrate either that the required evidence is within defendants’ exclusive knowledge or that they “at least made some attempt to discover facts at variance with [defendants’] proof” (see Voluto Ventures, LLC v Jenkens & Gilchrist Parker Chapin LLP, 44 AD3d 557 [2007]).
We have reviewed plaintiffs’ remaining arguments and find them without merit. Concur — Gonzalez, P.J., Mazzarelli, Nardelli, Acosta and Román, JJ.